                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                              DOC #:
 SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 3/30/2020
 ------------------------------------------------------------------ x
 BAOJI ZHANG
         a/k/a Baoli Zhang and
 GUO DONG YAO,                                                        17-cv-09465 (VEC)
                                              Plaintiffs,

                                 v.                                     ORDER AMENDING
                                                                        JUDGMENT
 NEW BEIJING WOK, INC.
         d/b/a Beijing Wok,
 SHANGHAI INC.
         d/b/a Shanghai Chinese Restaurant,
 CHAI WAI CHENG
         a/k/a Chai-Wai Cheng, and
 MEI KAM SIU,
                                              Defendants.
 ------------------------------------------------------------------ x

VALERIE CAPRONI, District Judge:

        WHEREAS the Judgment entered on March 4, 2020 (Dkt. 89) contains a clerical error; and

        WHEREAS Plaintiffs have moved for entry of an amended judgment (Dkt. 93);

        IT IS HEREBY ORDERED that the final judgment is amended pursuant to Fed. R. Civ. P.

60(a) as follows:

        1.       BAOJI ZHANG a/k/a Baoli Zhang is entitled to a judgment against NEW BEIJING

WOK, INC. d/b/a Beijing Wok and CHAI WAI CHENG a/k/a Chai-Wai Cheng, jointly and sev-

erally, in the amount of $158,794.02, of which SHANGHAI INC. d/b/a Shanghai Chinese Res-

taurant and MEI KAM SIU are also jointly and severally liable for $3,342.16;

        2.       BAOJI ZHANG a/k/a Baoli Zhang is entitled to prejudgment interest against NEW

BEIJING WOK, INC. d/b/a Beijing Wok and CHAI WAI CHENG a/k/a Chai-Wai Cheng, jointly

and severally, in the amount of $41,595.55, of which SHANGHAI INC. d/b/a Shanghai Chinese

Restaurant and MEI KAM SIU are also jointly and severally liable for $296.93;
      3.      GUO DONG YAO is entitled to a judgment against NEW BEIJING WOK, INC.

d/b/a Beijing Wok and CHAI WAI CHENG a/k/a Chai-Wai Cheng, jointly and severally, in the

amount of $127,409.40, of which SHANGHAI INC. d/b/a Shanghai Chinese Restaurant and MEI

KAM SIU are also jointly and severally liable for $2,485.66;

      4.      GUO DONG YAO is entitled to prejudgment interest against NEW BEIJING

WOK, INC. d/b/a Beijing Wok and CHAI WAI CHENG a/k/a Chai-Wai Cheng, jointly and sev-

erally, in the amount of $32,821.94, of which SHANGHAI INC. d/b/a Shanghai Chinese Restau-

rant and MEI KAM SIU are also jointly and severally liable for $129.27;

      5.      Plaintiffs are entitled to an award of attorneys’ fees against NEW BEIJING WOK,

INC. d/b/a Beijing Wok and CHAI WAI CHENG a/k/a Chai-Wai Cheng, jointly and severally,

for $71,176.75, of which SHANGHAI INC. d/b/a Shanghai Chinese Restaurant and MEI KAM

SIU are also jointly and severally liable for $1,234.37;

      6.      Plaintiffs are entitled to an award of attorneys’ costs against NEW BEIJING WOK,

INC. d/b/a Beijing Wok, SHANGHAI INC. d/b/a Shanghai Chinese Restaurant, CHAI WAI

CHENG a/k/a Chai-Wai Cheng, and MEI KAM SIU, jointly and severally, for $4,703.62; and

      7.      The Clerk of the Court is directed to enter the amended judgment as set forth above

and to terminate the case.

SO ORDERED.




Date: March 30, 2020                             VALERIE CAPRONI
      New York, NY                               United States District Judge
